Title: To Thomas Jefferson from James Madison, 16 May 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Monday 3 OC 16 May 1808
                     
                  
                  Finding on my return from a little ride, that the post was here without my having recd a key to the mail, I thought it best to have a link of the chain taken off, rather than take the alternative. Hence the mail goes open; but I am enabled to send the letters addressed to me for your perusal. There are letters from Erving but old & not worth forwarding, In fact I take all of them to be duplicates. The rider having been much delayed, I do not detain him a moment longer than necessary.
                  Yrs. as always
                  
                     James Madison
                     
                  
               